Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment that all of the vehicles require an autonomous agreement on landing priority. See claim 1.
The amendment was filed without an AFCP 2.0 pilot program request and is treated as normal after final practice.
The amendment requires further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment entered and searched in full.

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668